IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF GERALDINE MANTELL,             : No. 503 MAL 2016
DECEASED                                 :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: RICHARD HOWDEN              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.